Name: Commission Regulation (EEC) No 2164/81 of 29 July 1981 amending for the second time Regulation (EEC) No 3244/80 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 81 No L 210/41Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2164/81 of 29 July 1981 amending for the second time Regulation (EEC) No 3244/80 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year December 1981 ; whereas , at the same time, the time limit for delivery of the product of distillation to the intervention agency should be deferred, together with the time limit for making the communication to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wir e , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market, in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2 ), and in particular Articles 40 (5) and 65 thereof, Whereas the obligation to conclude delivery contracts before 31 May 1981 imposed by Article 2 ( 1 ) of Commission Regulation (EEC) No 3244/80 of 15 December 1980 fixing an additional rate for deter ­ mining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year (3 ), as amended by Regulation (EEC) No 428/81 (4), on producers required to distil part of their production has created difficulties which have presented the measure from completely fulfilling its aim ; whereas, to rectify the situation , the time limit for submitting applications for approval of delivery contracts should be extended ; whereas Article 2 (3) of the same Regulation requires distillation operations to be carried out before 31 August 1981 ; whereas, as a result of the extent of distillation measures taken during this wine-growing year and of the summer slow-down in distillery activity, distilleries cannot comply with that time limit ; whereas the time limit for carrying out the said distillation should therefore be extended to 15 December 1981 ; whereas it is thus necessary to make provision for a distiller to be able to state his intention and provide proof of payment for the wine up to the moment when the wine may be delivered to the distillery for distillation ; whereas, accordingly, the date laid down for communication to the intervention agency should be extended to 14 Regulation (EEC) No 3244/80 is hereby amended as follows : 1 . The date 31 May 1981 in Article 2 ( 1 ) is replaced by 15 October 1981 . 2 . The date 15 June 1981 in Article 2 (2) is replaced by 31 October 1981 . 3 . The date 31 August 1981 in Article 2 (3) is replaced by 15 December 1981 4. The date 30 June 1981 in Article 4a ( 1 ) is replaced by 14 December 1981 5 . The date 31 August 1981 in Article 4a (2) is replaced by 15 December 1981 . 6 . The date 31 October 1981 in Article 6 (3) is replaced by 31 January 1982 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1981 . For the Commission The Presiden , Gaston THORN (!) OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980, p . 18 . (4 ) OJ No L 47, 20 . 2 . 1981 , p . 21 . P OJ No L 341 , 16 . 12 . 1980, p . 16 .